MEMORANDUM **
Saul Tellez Chavez appeals from his 120-month sentence for conspiracy to possess with intent to distribute marijuana, in *455violation of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavez’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Chavez has filed a pro se supplemental brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the sentence is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.